Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 1 of 6




                Exhibit 7
     Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 2 of 6




                                       FACT SHEETS



  President Donald J. Trump’s Border Security
                    Victory
                                 NATIONAL SECURITY & DEFENSE

                                Issued on: February 15, 2019


                                        ★ ★ ★




“
I will never waver from my sacred duty to defend this Nation and its
people. We will get the job done.

President Donald J. Trump


SECURING OUR BORDER: President Donald J. Trump is following through on his
promise to secure the border with legislation and Executive action.


• President Trump was elected partly on his promise to secure the Southern Border
  with a barrier and, since his first day in office, he has been following through on that
  promise.

• As the President has said, sections of the border wall are already being built, and
  legislation and Executive actions are building on that progress.

• Executive action being taken by the President makes available additional funding to
  secure our border that is essential to our national security.
     Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 3 of 6


LEGISLATIVE WINS: President Trump secured a number of significant legislative
victories in the Homeland Security appropriations bill that further his effort to
secure the Southern Border and protect our country.


• The funding bill contains robust resources and additional provisions to secure the
  border and strengthen immigration enforcement.

• The bill provides $1.375 billion for approximately 55 miles of border barrier in highly
  dangerous and drug smuggling areas in the Rio Grande Valley, where it is desperately
  needed.

   • More than 40 percent of all border apprehensions occurred in the Rio Grande
     Valley sector in fiscal year (FY) 2018.

   • The Rio Grande Valley was the border sector with the most known deaths of illegal
     border crossers in FY 2018.

• $415 million will go toward addressing the humanitarian crisis at the border by
  providing medical care, transportation, processing centers, and consumables.

• President Trump successfully rejected efforts by some to undercut Immigration and
  Customs Enforcement’s (ICE) ability to uphold our laws and detain illegal aliens,
  including criminals.

   • ICE funding supports nearly 5,000 additional beds to detain illegal aliens and keep
     criminals off our streets.

• Customs and Border Protection will receive funding for 600 additional officers.

• This bill will help keep deadly drugs out of our communities by increasing drug
  detection at ports of entry, including opioid detection staffing, labs, and equipment.


A PROMISE TO ACT: President Trump is taking Executive action to ensure we stop
the national security and humanitarian crisis at our Southern Border.
     Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 4 of 6


• President Trump is using his legal authority to take Executive action to secure
  additional resources, just as he promised. In part, he is declaring a national
  emergency that makes available additional troops and funding for military
  construction.

• Including funding in Homeland Security appropriations, the Administration has so far
  identified up to $8.1 billion that will be available to build the border wall once a
  national emergency is declared and additional funds have been reprogrammed,
  including:

  • About $601 million from the Treasury Forfeiture Fund

  • Up to $2.5 billion under the Department of Defense funds transferred for Support
     for Counterdrug Activities (Title 10 United States Code, section 284)

  • Up to $3.6 billion reallocated from Department of Defense military construction
     projects under the President’s declaration of a national emergency (Title 10 United
     States Code, section 2808)

• These funding sources will be used sequentially and as needed.

• The Department of Homeland Security, Department of Defense, and the Army Corps
  of Engineers are working to create a prioritized list of segments and a work plan for
  the remainder of FY 2019 and beyond.

  • New projects could include: new levee wall, new and replacement primary
     pedestrian barrier, new vehicle-to-pedestrian barrier, and new secondary barrier.


NATIONAL EMERGENCY ON OUR BORDER: The President is using his clear authority
to declare a national emergency as allowed under the National Emergencies Act.


• Since 1976, presidents have declared nearly 60 national emergencies.

  • Most of the previously declared national emergencies have been continually
     renewed and are still in effect, after being continually renewed.

• Multiple Governors have declared states of emergency along the border in the past.
     Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 5 of 6


  • Former Arizona Governor Janet Napolitano, who became President Obama’s DHS
     Secretary, declared a state of emergency along the border in 2005.

  • Former New Mexico Governor Bill Richardson also declared a state of emergency at
     the border in 2005.

• Former President George W. Bush and former President Obama both directed the use
  of the military to assist DHS in securing and managing the Southern Border.

• Former President Bush declared a national emergency in 2001, which invoked
  reprogramming authority granted by Title 10 United States Code, section 2808, and
  both he and former President Obama used that authority a total of 18 times to fund
  projects between 2001 and 2014.


ADDRESSING THE CRISIS AT HAND: President Trump is taking the necessary steps to
address the crisis at our Southern Border and stop crime and drugs from flooding
into our Nation.


• Cartels, traffickers, and gangs, like the vile MS-13 gang, have taken advantage of our
  weak borders for their own gain.

• Immigration officers have made 266,000 arrests of criminal aliens in the last two fiscal
  years.

  • This includes aliens charged or convicted of approximately 100,000 assaults,
     30,000 sex crimes, and 4,000 killings.

• Tons of deadly drugs have flooded across the border and into our communities,
  taking countless American lives.

  • Methamphetamine, heroin, cocaine, and fentanyl all flow across our Southern
     Border and destroy our communities.

  • More than 70,000 Americans died of drug overdoses in 2017 alone.

• Human traffickers exploit our borders to traffic young girls and women into our
  country and sell them into prostitution and slavery.
     Case 4:19-cv-00892-HSG Document 64-7 Filed 04/25/19 Page 6 of 6


• Massive caravans of migrants view our unsecure border as a way to gain illegal entry
  into our country and take advantage of our nonsensical immigration loopholes.
